Name: Council Regulation (EEC) No 437/80 of 18 February 1980 establishing ceilings and Community surveillance for imports of carrots and onions, falling within subheading ex 07.01 of the Common Customs Tariff and originating in the ACP States (1980)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2 . 80 Official Journal of the European Communities No L 55/21 COUNCIL REGULATION (EEC) No 437/80 of 18 February 1980 establishing ceilings and Community surveillance for imports of carrots and onions, falling within subheading ex 07.01 of die Common Customs Tariff and originating in the ACP States (1980) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas this administrative procedure requires close and particularly swift cooperation between the Member States and the Commission; whereas the latter must, in particular, be able to follow the progress of quantities charged against the ceilings and keep the Member States informed; whereas this cooperation has to be particularly close since the Commission must be able to take the appropriate measures to reintroduce customs tariff duties if one of the ceilings is reached, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION: Article 1 1 . Imports of the products, originating in the African, Caribbean and Pacific States, which are listed in the Annex shall be subject to ceilings and to Community surveillance. Whereas Article 14 of Regulation (EEC) No 435/80 ( 1 ) stipulates that, for the period 1 January to 31 March 1980, carrots, falling within subheading ex 07.01 G II of the Common Customs Tariff and, for the period 15 February to 15 May 1980 onions, falling within subheading ex 07.01 H of the Common Customs Tariff and originating in the African, Caribbean and Pacific States, are subject on importation into the Community to the reduced rates of duty of 10-2 and 4-8 % respectively ; whereas such reduction of duties applies only to imports up to ceilings above which the customs duties actually applicable to third countries are reintroduced; whereas the aforesaid Regulation is to enter into force on 1 March 1980 ; whereas the pro rata temporis clause is, therefore, applicable to the ceilings concerned; The products referred to in the first subparagraph, their tariff headings, the customs duties applicable, the periods of validity and the levels of the ceilings are set out in the said Annex. 2 . Quantities shall be charged against the ceilings as and when products are entered with customs authorities for free circulation, accompanied by a movement certificate. Whereas the application of ceilings requires the Community to be regularly informed of the trend of imports of the relevant products originating in these countries ; whereas imports should, therefore, be made subject to a system of surveillance ; Products may be charged against a ceiling only if the movement certificate is submitted before the date on which customs duties are reintroduced. Whereas this objective may be achieved by means of an administrative procedure based on offsetting imports of the products in question against the ceilings at Community level as and when these products are entered with customs authorities for free circulation; whereas this administrative procedure must make provision for the possible reintroduction of customs tariff duties as soon as the ceilings are reached at Community level ; The extent to which a ceiling is used up shall be determined at Community level on the basis of the imports charged against it, as defined in the preceding subparagraphs. Member States shall inform the Commission, at the intervals and within the time limits specified in paragraph 4, of imports effected in accordance with the above procedures.(*) See page 4 of this Official Journal. No L 55/22 28 . 2 . 80Official Journal of the European Communities 3 . As soon as a ceiling has been reached, the Commission, shall adopt a Regulation reintroducing, until the end of its period of validity, the customs duties applicable to third countries. 4 . Member States shall send the Commission statements of the quantities charged for periods of 10 days, to be forwarded within five clear days of the end of each 10-day period. Article 2 The Commission shall take all appropriate measures, in close cooperation with the Member States, to ensure the implementation of this Regulation . Article 3 This Regulation shall enter into force on 1 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1980. For the Council The President G. MARCORA 28 . 2 . 80 Official Journal of the European Communities No L 55/23 ANNEX Order No CCT heading No Description Customs duty applicable Level of ceiling (tonnes) ACP 1 ACP 2 07.01 Vegetables, fresh or chilled : G. Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots : ex II . Carrots and turnips :  Carrots, from 1 March to 3 1 March ex H. Onions, shallots and garlic :  Onions, from 1 March to 15 May 10-2 % 4-2 % 166 416